Newman, Judge:
This protest has been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties 'hereto, subject to the approval of the Court:
That the aforementioned item initialed Item A - J.P.R. by Import Specialist Joseph P. Randolph on the invoice covered by the protest above mentioned which was classified under TSUS ITEM 202.60 at the rate of 16%% ad valorem, consists of wood flooring in all material respects similar to the merchandise the subject of D.B. Frampton & Company, Dorf International Inc. vs. United States, C.D. 3243 wherein it was held that said merchandise was dutiable at the rate of 4% ad valorem under TSUS ITEM 202.51 as modified.
IT IS FURTHER STIPULATED AND AGREED that the record of D. B. Frampton & Company, Dorf International, Inc. vs. United States, C.D. 3243 be incorporated in the record of this case and that the said protest herein be submitted on this stipulation, the protest being limited to the item as aforesaid, and plaintiff waives the right to further amend this protest and abandons all other claims.
Accepting this stipulation as a statement of fact, and in accordance with the cited decision, we hold that the merchandise assessed with duty at the rate of 16% per centum ad valorem under the provisions of item 202.60 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed JPR by Joseph P. Randolph, Import Specialist, on the invoice accompanying the entry covered by the protest, is properly dutiable at the rate of 4 per centum ad valorem under the provision in item 202.57 of the Tariff Schedules of the United States for hardwood flooring in strips and planks, whether or not drilled or treated.
To the extent indicated, the protest is sustained. Judgment will issue accordingly.